                   Case 2:90-cv-00520-KJM-DB Document 6826 Filed 08/19/20 Page 1 of 3


               1   DONALD SPECTER – 083925                   MICHAEL W. BIEN – 096891
                   STEVEN FAMA – 099641                      JEFFREY L. BORNSTEIN – 099358
               2   MARGOT MENDELSON – 268583                 ERNEST GALVAN – 196065
                   PRISON LAW OFFICE                         THOMAS NOLAN – 169692
               3   1917 Fifth Street                         LISA ELLS – 243657
                   Berkeley, California 94710-1916           JENNY S. YELIN – 273601
               4   Telephone: (510) 280-2621                 MICHAEL S. NUNEZ – 280535
                                                             JESSICA WINTER – 294237
               5   CLAUDIA CENTER – 158255                   MARC J. SHINN-KRANTZ – 312968
                   DISABILITY RIGHTS EDUCATION               CARA E. TRAPANI – 313411
               6   AND DEFENSE FUND, INC.                    ALEXANDER GOURSE – 321631
                   Ed Roberts Campus                         AMY XU – 330707
               7   3075 Adeline Street, Suite 210            ROSEN BIEN
                   Berkeley, California 94703-2578           GALVAN & GRUNFELD LLP
               8   Telephone: (510) 644-2555                 101 Mission Street, Sixth Floor
                                                             San Francisco, California 94105-1738
               9                                             Telephone: (415) 433-6830
              10 Attorneys for Plaintiffs
              11
              12                             UNITED STATES DISTRICT COURT
              13                             EASTERN DISTRICT OF CALIFORNIA
              14
              15 RALPH COLEMAN, et al.,                      Case No. 2:90-CV-00520-KJM-DB
              16               Plaintiffs,                   STIPULATION AND ORDER TO ADD
                                                             ADDITIONAL NAMED PLAINTIFFS
              17         v.
                                                             Judge: Hon. Kimberly J. Mueller
              18 GAVIN NEWSOM, et al.,
              19               Defendants.
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3556050.1]                      STIPULATION AND ORDER TO ADD ADDITIONAL NAMED PLAINTIFFS
                   Case 2:90-cv-00520-KJM-DB Document 6826 Filed 08/19/20 Page 2 of 3


               1         Pursuant to Federal Rule of Civil Procedure 21, courts have the authority to add
               2 parties “at any stage of the action and on such terms as are just.” Fed. R. Civ. P. 21; see
               3 also Graves v. Walton Cnty. Bd. of Educ., 686 F.2d 1135, 1138 (5th Cir. 1982) (affirming
               4 district court’s decision to allow substitution of additional plaintiffs for original named
               5 plaintiffs in school desegregation case); cf. Bain v. Cal. Teachers Ass’n, 891 F.3d 1206,
               6 1217 (9th Cir. 2018) (explaining that in cases where a class has been certified, courts have
               7 “authority to replace a party with a new one once the case becomes moot”). Currently, the
               8 sole named plaintiff in this action who remains in CDCR custody is Ralph Coleman
               9 (C09970), a Coleman class member at the Correctional Clinical Case Management System
              10 (“CCCMS”) level of care currently housed at the California State Prison, Solano. On
              11 June 10, 2020, Plaintiffs’ counsel wrote to counsel for Defendants and identified class
              12 members Peter Cockcroft (H86887), Ernesto Venegas (F71732), and Julio Garza (T23444)
              13 as proposed additional named class representatives in addition to Mr. Coleman given their
              14 longstanding participation in the Mental Health Services Delivery System (“MHSDS”) and
              15 their willingness to represent the class.
              16         The parties have met and conferred and agree that the Court should allow these
              17 three class members to be added as named plaintiffs to represent the Coleman class.
              18 Accordingly, the parties request that the Court enter an order adding class members Peter
              19 Cockcroft, Ernesto Venegas, and Julio Garza as additional named plaintiffs in this ongoing
              20 class action pursuant to Rule 21 of the Federal Rules of Civil Procedure.
              21         IT IS SO STIPULATED.
              22 / / /
              23 / / /
              24 / / /
              25 / / /
              26 / / /
              27 / / /
              28 / / /

                                                                 1
[3556050.1]                      STIPULATION AND ORDER TO ADD ADDITIONAL NAMED PLAINTIFFS
                   Case 2:90-cv-00520-KJM-DB Document 6826 Filed 08/19/20 Page 3 of 3


               1 DATED: August 18, 2020                  Respectfully submitted,
               2                                         ROSEN BIEN GALVAN & GRUNFELD LLP
               3
               4                                         By: /s/ Lisa Ells
               5                                             Lisa Ells

               6                                         Attorneys for Plaintiffs
               7
               8 DATED: August 18, 2020                  XAVIER BECERRA
                                                         Attorney General of California
               9
              10                                         By: /s/ Kyle Lewis
                                                             Kyle Lewis
              11                                             Deputy Attorney General
              12
                                                         Attorneys for Defendants
              13
              14
                                                            ORDER
              15
              16         Pursuant to the foregoing stipulation, the Court hereby grants the parties’ request to
              17 add Coleman class members Peter Cockcroft, Ernesto Venegas, and Julio Garza as
              18 additional named plaintiffs in this ongoing class action.
              19
                         IT IS SO ORDERED.
              20
              21
              22 DATED: August 18, 2020
              23
              24
              25
              26
              27
              28

                                                                 2
[3556050.1]                      STIPULATION AND ORDER TO ADD ADDITIONAL NAMED PLAINTIFFS
